 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters&Joiners ofAmerica,Local UnionNo. 14, AFL-CIO (Max M.Kaplan Properties)andArthur J. Bradshaw. Case23-CB-1495March 31, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, KENNEDY, AND PENELLOOn June 14, 1974, Administrative Law Judge SamuelM. Singer issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions and asupporting brief and the General Counsel filed a briefin support of the Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, only to the extent consistent here-with.The Administrative Law Judge found, and we agree,that the Charging Party, Bradshaw, was a supervisorwithin the meaning of the Act during the relevantperiod. The record shows that Bradshaw was hired asforeman of the Employer's "tenant finishing" carpen-ter crew; he oversees the work of contractors perform-ing various tasks for the Employer by scheduling andcoordinating their operations; he is on a guaranteedmonthly salary and earns 15 percent more pay than thehourly paid carpenters; he assigns work; he is not paidfor overtime work; he has hired employees for his crew;he selects men for layoff; he has reprimanded and firedcrewmembers; and he selects men to perform overtime.While the record also indicates that Bradshaw per-forms some routine tasks, as well as spending about 50percent of his working hours performing rank-an -filework, we find that Bradshaw possesses sufficient in-dicia of supervisory authority to qualify him as a super-visor within the meaning of the'Act.We also agree with the Administrative Law Judge'sconclusion that Bradshaw was an employer representa-tive within the intent of Section 8(b)(1)(B), notwith-standing the fact that the record failed to establish thatBradshaw was actually vested with authority to act forhis employer in collective bargaining or the adjustmentof grievances. This conclusion follows by virtue of ourrule that persons who are supervisors within the mean-ing of the Act are employer representatives within themeaning of Section 8(b)(1)(B).1The Administrative Law Judge also rejected the Re-spondent's contention that no violation of Section8(b)(1)(B) resulted from its imposition of the fine in theiOperating Engineers,Local No. 501 (AnheuserBusch,Inc.),199 NLRB551 (1972),RochesterMusicians AssociationLocal 66 affiliatedwith theAmerican Federationof Musicians (Civic MusicAssociation),207 NLRB647 (1973),instant case because the fine had nothing to do withBradshaw's supervisory functions.We agree with thisconclusion.We recognize that a union's discipline of asupervisor-member falls outside the proscription ofSection 8(b)(1)(B) where the offense occasioning thediscipline involves a matter purely of internal unionadministration, unrelated, either directly or indirectly,toanydisputebetween the union and theemployer.' This rule results in the finding of no viola-tion where, for instance, a supervisor-member is disci-plined for failing to pay his union dues or for disturbinga union meeting. The facts of the instant case, however,do not fall within this category. As found by the Ad-ministrative Law Judge herein, "[t]he fine imposedupon Bradshaw [working without a steward] stemsfrom the fact that he continued to work on a 'nonunion'job, i.e., for an employer (Kaplan) who refused to signa collective agreement with the Respondent-an of-fense involving more than a `matter of purely internalunion administration."'On the basis of the previous findings the Administra-tive Law Judge concluded that Respondent's fining ofBradshaw for working without a steward violated Sec-tion 8(b)(1)(B).We do not agree that Respondent hasviolated Section 8(b)(1)(B) notwithstanding our previ-ous discussion. This follows from ourBakery and Con-fectioneryWorkers International Union ofAmerica, Lo-cal Unions 24 and 119 (Food Employers Council, Inc.),decision, 216 NLRB No. 150 (1975), wherein we heldthat no violation would result, regardless of the union'smotivation, where a supervisor-member is disciplinedafter he has engaged in more than a minimal3 amountof rank-and-file work during a strike.4While the re-cord in the instant case is unclear on the exact propor-tion of unit work performed by Bradshaw during therelevant period, it does reveal that he customarily spenthalf of his time performing bargaining unit work. Thislatter fact, when coupled with the evidence that twocarpenters from his crew did not show up at work afterBradshaw had been informed by the Respondent thathe would have to leave the job or face charges, con-vinces us that Bradshaw continued to spend at least 502 This conclusion does not conflict with the spirit of ourChicago Typo-graphical Union No 16 (Hammond Publishers, Inc)decision, 216 NLRBNo. 149 (1957). This follows, regardless of the fact that no emphasis isplaced on the nature of the work performed by the supervisor-member,because it is not reasonably likely, in conformity withHammond,that anadverse effect will carry over to the supervisor's performance of-, his8(b)(1)(B) duties where he is disciplined for violating an internal union rulein a context unrelated to a dispute between the union and the employer3 InFood Employers Councilthe disciplined supervisor-members spent atleast 50 percent of their time during the strike performing bargaining unitwork4 That the instant case concerns what amounted to a recognitional strikewithout a picket line, instead of an economic strike with a picket line is ofno consequence since, in either case, there exists an overriding employer-union dispute.217 NLRB No. 13 UNITED BROTHERHOODOF CARPENTERS LOCAL UNION NO. 14percent of his working time performing bargaining unitwork during the relevant period,'Therefore,sinceBradshaw spent at least half hisworking time performing bargaining unit work duringthe period for which he was disciplined, we find thatRespondent has not violated Section 8(b)(1)(B) by dis-ciplining Bradshaw.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andit hereby is, dismissed in its entirety.MEMBER FANNING, concurring in part:I agree with my colleagues of the majority only inso-far as they dismiss the complaint.Although the Administrative Law Judge agreed withthe Respondent's position that there is no evidence inthe record that Bradshaw was vested with authority toact for his employer in collective-bargaining or adjust-ing of grievances, he found that Bradshaw was an em-ployer representativewithin the intent of Section8(b)(1)(B).However, I find merit in the Respondent'sexceptions. The record shows that Bradshaw did notengage in contract negotiations for the Employer, theEmployer did not have a contract with the Respondent,and Bradshaw did not handle grievances, not was itshown that he had the authority to handle grievancesfor the Employer.Thus, _the record indicates that the issue herein issquarely within the decisions issued by the SupremeCourt on June 24, 1974, inFlorida Power & Light Co.v. International Brotherhood of Electrical Workers, Lo-cals 641, 622, 759, 820, and 1263andN.L.R.B. v.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, et al.,417 U.S. 790 (1974). In these cases,the Court held that the unions did not violate Section8(b)(1)(B) of the Act when they disciplined supervisor-members for crossing picket lines and performing rank-and-file work during lawful economic strikes againstthe employers. In the Court's view, the disciplining ofsupervisor-members can violate Section 8(b)(1)(B) onlywhen such disciplining may have an adverse effect onthe supervisor-members' conduct in performing the du-ties of, and acting in the capacity of, grievance adjusteror collective bargainers on behalf of the employer. Asto the problem of a supervisor's loyalty, the Court in-dicated that Congress intended to reach such problem5Under our analysis of whether Sec. 8(b)(1)(B) has been violated it isirrelevant whether the disciplined supervisor-member had performed rank-and-file work, in either the same or a different proportion, before the em-ployer-union dispute. This follows since the only relevant inquiry is what thesupervisor-member did during the employer-union dispute.Hammond Pub-lishers, Inc., supra.Member Jenkins does not find it necessary to reach theissues set out in this footnote203through Sections 2(3), 2(11), and 14(a) of the Act,which permit the employer to refuse to hire unionmembers as supervisors, to discharge supervisors be-cause of union activities or membership, and to refuseto engage in collective bargaining with them. TheCourt noted that Congress did not intend to make Sec-tion 8(b)(1)(B) part of the solution to the problems ofsupervisor-union member conflicts of loyalties. In thecase herein, the, record shows that Bradshaw has notadjusted grievances or represented the Employer in col-lective bargaining, and, therefore, the Supreme Courtdecisions are controlling.6'In view of the above, I find that the RespondentUnion did not violate Section 8(b)(l)(B) of the Actwhen it fined Bradshaw for working without a stewardin violation of the Respondent Union's bylaws. ' Ac-cordingly, as the Administrative Law Judge's groundfor finding the 8(b)(1)(B) violation has become untena-ble, I join my colleagues in dismissing the complaint inits entirety.MEMBER KENNEDY, dissenting:I disagree with my colleagues' dismissal of the com-plaint. In my view, Respondent's imposition of a$1,500 fine on Supervisor Bradshaw for "workingwithout a steward" violated Section 8(b)(1)(B).EmployerKaplan has no collective-bargainingagreement with any labor organization.Beginning inJuly 1973, Respondent Carpenters sought to acquire acontract from Kaplan. Although Kaplan agreed to payunion wages and to acquire its carpenters from unionsources, Respondent was unable to secure an executedcontract.On August 6, Respondent'sbusinessagent notifiedSupervisor Bradshaw that because Kaplan "wouldn'tsign the contract" Bradshaw would have to leave thejob or face union charges. When Bradshaw thereaftercontinued to perform his regular duties, he was finedfor violating section 13 of Respondent's bylaws whichprovide in pertinent part that "A foreman who is foundrunning a job without a Steward shall be fined $5.00.Each day so worked shall constitute a separate of-fense." Although two union carpenters refused to workafter August 6,' thereis noevidence to indicate thatthe content of Bradshaw's job functions-includingthe amount of time devoted to supervisory respon-sibilities-was in any manner altered thereby.In my judgment, this case is not controlled by theSupreme Court's recent decision inFlorida Power &Light Co. v. I.B.E. W, Local 641, 417 U.S.790 (1974).InFlorida Power,the Court 'determined that uniondiscipline of supervisor-members for crossing picket6International Union of Operating Engineers, Local No.9,AFL-CIO(Shelton Pipeline & Construction,Inc.),213 NLRB No 92(1974).7 There is no evidence that a picket line was established 204-DECISIONS OF NATIONAL LABOR RELATIONS BOARDlines and performing rank-and-file struck work did notviolate Section 8(b)(1)(B). The Court reasoned thatsupervisors are not engaged in collective bargaining orthe adjustment of grievances "when they [cross] unionpicket lines during an economic strike to engage inrank-and-file struck work.i8In contrast, Bradshaw was fined for "working with-out a steward." Thus the conduct which promptedBradshaw's discipline amounted to nothing more thanthe mere continuation' of his normal responsibilities,including his 8(b)(1)(B) duties, albeit in the absence ofa union steward.' In my judgment, when a union fineis levied against a supervisor who is doing nothing morethan performing his normal responsibilities, it is rea-sonable to conclude that the fine will have an "adversecarryover effect" on the future performance of his8(b)(1)(B) duties. Such an effect, we determined inHammond Publishers, Inc.,216 NLRB No. 149 (1975),makes the fine violative of Section 8(b)(1)(B). Accord-ingly, I dissent from my colleagues' dismissal of thecomplaint.8 417 U S 790, 805.9Although it is true that Bradshaw's normal job functions include workwhich might arguably be categorized as "rank-and-file" work, I think thiscase is distinguishable fromFood Employers Council, Inc.,216 NLRB No150 (1975) Unlike the supervisors there, Bradshaw's job content did notchange during the period for which he was fined. InFood Employers Coun-cil, Inc.,the proportion of rank-and-file work performed by at least some ofthe bakery managers increased during the strikeDECISIONSAMUEL M. SINGER, Administrative Law Judge: This pro-ceeding was heard before me in San Antonio, Texas, on April25, pursuant to a charge filed on March 21 and complaintissuedon March 27, 1974. Essentially, the complaintallegesthat Respondent Union restrained and coerced Max M. Kap-lan Properties (Kaplan), in violation of Section 8(b)(1)(B) ofthe National Labor Relations Act, asamended,by finingCharging Party (a supervisor and union member) for workingfor an employer with whom the Union has no collective-bargainingagreement.All parties appeared and were afforded full opportunity tobe heard,to examineand cross-examine witnesses, and tointroduce evidence. Briefs were filed by General Counsel andRespondent. Upon the entire record, and my observation ofthe testimonial demeanor of thewitnesses, I make the follow-ing:FINDINGS AND CONCLUSIONS1. JURISDICTIONKaplan, the employer here involved, is a sole proprietor-ship managing and operating office buildings in several citiesin Texas, including the One Park Ten office building in SanAntonio here involved. During the past representative year,itderived gross revenues exceeding $100,000 of which morethan $25,000 was in the form of rental from enterprises,including Xerox Corporation, whose purchases in interstatecommerce exceed $50,000. I find, as Respondent admitted atthe hearing, that at all material times Kaplan has been andis an employer engaged in commerce and in operations affect-ing commerce within the meaning of the Act.IILABOR ORGANIZATION INVOLVEDRespondentUnion (Local 14)isa labor organization/within the meaning of Section2(5) of the Act.IIIALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether or not Charging Party Bradshaw is a supervisorwithin the meaning of Section 2(11) of the Act.2.Whether an internal Union fine levied against Bradshawis in violation of Section 8(b)(1)(B) of the Act.B. Bradshaw's Union StatusArthur J. Bradshaw has worked out of jurisdictional areasof several Carpenters locals since joining Carpenters in 1969.He would "clear" his card out of one local into another as hemoved from job to job. In July 1972, he "cleared into" Local14 (Respondent) and has since worked in its jurisdictionalarea as foreman and construction worker.C. Bradshaw's Status as SupervisorBradshaw was hired by Kaplan in July 1973 as foreman orsupervisor of its "tenant finishing" carpenter crew at the OneTen office complex in San Antonio. The crew-all Kaplanemployees-readies offices for tenant occupancy, mostlyby erecting partitions and walls. Its size varies con-siderably-from 1 to 10 carpenters, depending on theworkload.' Bradshaw also "oversees" the work of contrac-tors, such as electricians, painters, and carpet layers, used byKaplan for major jobs-scheduling and coordinating theiroperations. In addition, he does some "paper work," includ-ing keeping employee timesheets.BuildingManager Hudec, Bradshaw's superior, testifiedthat 50 percent of Bradshaw's time is spent working "with hisown hands" along with the "tenant finishing" crew. Unlikethe crew, he is on a "guaranteed" monthly salary. His earn-ings average 15 percent more than those of Kaplan's hourlypaid carpenters and he is not paid for overtime work. Brad-shaw's fringe benefits (e.g., hospitalization insurance and va-cations) are the same as the employees'.The record establishes that Bradshaw has hired employeesfor the finishing crew. When additional men are needed, heobtains Hudec's "permission" to hire and then proceeds totake applications which he refers to Hudec for routine ap-proval.As the workload diminishes, Bradshaw selects themen to be laid off. He has reprimanded and fired crewmem-bers for poor performance-in "most cases" without consult-ing Hudec. He sets the crew's work hours and makes jobassignments, although, according to Bradshaw, the men usu-iWhen Bradshaw was hiredin July 1973,the crew consisted of four andat the time of the hearingof only onecarpenter. UNITEDBROTHERHOOD OF CARPENTERSLOCALUNION NO. 14ally "know what has to be done and theyjust go ahead withtheir own initiative and do it."When Hudec determines thatovertime work is needed,Bradshaw selects the men to per-form.As towages, Hudec testified-that Kaplan pays its car-penters and helpers(apprentices)the prevailing area or unionscale as "a very -routine matter,"adding, however,that it ishe (Hudec)who "either approve[s] or disapprove[s]" requestsfor wage raises.There isno evidence that Bradshaw possessesauthority to handle employee grievances; Hudec testified thathe was not aware of any complaints lodged by employeesduring Bradshaw's 9-month tenure,except for"the ever pre-sent request for a raise."D. Alleged Restraint and Coercion1.The Union's unsuccessful attempt to secure a collectiveagreement covering the Kaplan employeesKaplan has no collective agreement with any union. Inmid-July,' shortly after Kaplan hired Bradshaw, the latter(who was then working on clearance from Respondent,su-pra,sec. B), discussed with Union Business Agent Goodenthe possibility of unionizing the job.Agreeing that this wouldbe a "good idea," Gooden approached Building ManagerHudec. In the four meetings then held by them,Goodenattempted to get Hudec to sign a collective agreement cover-ing the Kaplan crew.Hudec refused, offering,however, tocontinue paying his crew the union wage scale as well as tosecure his carpenters through the union hall. In two of thefour sessions(including the last in August or early Septem-ber), Gooden threatened "to pull ]the Union] carpenters" offthe job unless Kaplan signed a collective agreement.2.Bradshaw's decisionto continue on thenonunionKaplan jobOn August 6, Business Agent Gooden went to the jobsiteand told Bradshaw that because Kaplan "wouldn't sign thecontract,"he (Bradshaw)would have to leave thejob or faceunion charges. Bradshaw said he would later indicate his"choice."The next morning(August 7), Bradshaw "clearedout" of Local 14 by retrieving his book from the union office.Although Bradshaw testified that he regarded this action asa "resignation,"General Counsel concedes,and I find, thatit did not constitute such under the Union's prescribed proce-dure for withdrawing or resigning membership (Resp. Exh.2, p. 27).3Bradshaw remained on the job on August 7 andstillworks for Kaplan.Two union carpenters working in his2All dates are 1973, unless otherwise indicated3Bradshaw explained his reasons for "resigning"as follows-well, at this particular time I was working at One Park Ten for MaxM Kaplan Properties, and there was not a contract signed between theUnion and Max Kaplan Properties,so I had a choice to either stay withthe union or stay with Max Kaplan,and after long and hard thought,I could see my future better with Max Kaplan than I could with theunion, and this is why I made this decision.Bradshaw went on to say that he knew it was "standard procedure" tofine a member working on a nonunion job205crew on August 6 did not return to work on and after August7.3.The finelevied against BradshawOn August7, BusinessAgent Gooden filed chargesagainstBradshaw,but Bradshaw did not appear at the "trial" beforea three-man union committee.4The committeefound him"guilty" of working withouta union stewardon the job.5On November 7, the Union notifiedBradshaw that he wasfined $1,500. Bradshaw subsequently appealed toUnion Fi-nancial SecretaryAdamson towithdraw the fine, but thelatter stated that therewas "noway" of doing this.E.ConclusionsAs noted(supra,sec.A),the issues here arewhether: (1)Bradshaw qualifies as a supervisor underthe Act;and (2) thefine levied against him is violativeof Section8(b)(1)(B) of theAct.1.The supervisory issueAs found(supra,sec.C),Bradshaw,as foreman of Ka-plan's "tenant finishing"crew,possesses and exercises theright to hire,lay off,reprimand, and fire crewmembers. Healso sets the crew's working hours, makes job assignments,and selects employees for overtimework.It is clear thatBradshaw is a supervisor possessing the indicia of such statusas enumerated in Section 2(11) of theAct. I so find. To besure, as Respondent points out(br. pp. 2-3), Bradshaw per-forms a good deal of "production"or rank-and-file work andsome of his duties are essentially routine.However, the factthathe is not a high managerial employee is immaterial. Allthat is necessary is that he meet"at least one of the supervi-sorycharacteristics set out in Section 2(11)."N.L.R.B. v.AlamoExpress, Inc.,430 F.2d 1032, 1035 (C.A. 5).2.The alleged 8(b)(1)(B) violationSection 8(b)(1)(B) of theAct forbidsa union to"restrainor coerce. . . an employer in the selection of his representa-tives for thepurposesof collective bargaining or theadjust-ment of grievances."Respondent's basic contentions are: (a)thereisno evidence that Bradshawhad the authority tohandle grievances or bargaincollectivelyon behalf ofKaplan-the contrarybeing indicatedby the factthat it washis superior (Building Manager Hudec)who conducted theabortivebargaining negotiationsfor the Union; and (b) thefine against Bradshaw concerned only a matter of internalunion discipline,not "inany way related toKaplan's selec-tion of his bargaining representativeor to the adjustment ofany employeegrievances."4 Bradshaw did not receive the letter requesting him to appear;he admit-ted moving from his home(to which the letter was mailed)without notifyingthe Union of his new address.5 Local 14's bylaws and trade rules,sec. 13, provides in pertinent part: "AForeman who is found running a job without a Steward shall be fined $5 00.Each day so worked shall constitute a separate offense " A second chargepreferred against Bradshaw-that he had been working"with his owntools"-was dropped and dismissed. 206Although I agree with Respondent's position that the re-cord does not establish that Bradshaw was vested with au-thority to act for his employer in collective bargaining oradjusting grievances,I am nonetheless constrained to con-clude that he was an employer representative within the in-tent of Section 8(b)(1)(B)under the Board's current broadinterpretation and application of that section.The Board stillis of the view that-All persons who are "supervisors"within the meaningof Section' 2(11) of the Act are employers' "representa-tives for the purposes of collective bargaining or theadjustment of grievances"within the purview of Section8(b)(1)(B) of the Act.'Underlying this Board view is the so-called reservoir doctrinethat even if supervisors are not actual grievance representa-tives, "their status and roles [made them] such natural andpotential representatives of the[employer] for the handlingand settlement of grievances because of their day-to-daysupervision and contacts with the employees in matters thatspawn grievances,that the [employer]should be entitled torely on them,and therefore to select them,as its representa-tives in handling and settling grievanceswhenever the occa-sionmight arise."(Emphasis supplied.)Toledo Locals Nos.15-P and 272 of the Lithographers and Photo-Engravers Inter-national Union (The Toledo Blade Co., Inc.),175 NLRB1072, 1079 (1969), enfd. 437 F.2d 55 (C.A. 6, 1971).See alsoDetroit Newspaper Printing Pressmen's Union No. 13 (TheDetroit Free Press),192 NLRB 196, 110 (1971); Cf.Interna-tional Association of Heat & Frost Insulators & AsbestosWorkers, Local 127 (Cork Insulating Company ofWisconsin,Inc.),189 NLRB 854 (1971).Accordingly,I am constrained to conclude that Bradshaw,a statutory supervisor,isalso an employer representativewithin Section 9(b)(1)(B)as construed by the Board.Imust also reject Respondent'scontention that no8(b)(1)(B)violation can be found because the fine imposed onBradshaw had nothing to do with his supervisory functions.As the Board stated inTimes Publishing Company, supra,1122, and reiterated inAnheuser Busch, supra,199 NLRB551:In order to constitute coercion within the proscription ofSection 8(b)(1)(B), it is not essential that the union disci-6Operating Engineers,Local No. 501 (Anheuser Busch,Inc.),199 NLRB551 (1972)See also casescitedinfra.But seeErieNewspaper Guild, Local187f TimesPublishingCompany] v. N.L.R.B.,489 F.2d 416 (C.A 3, 1973),reversing196 NLRB 1121 (1972),International Brotherhoodof ElectricalWorkers, AFL-CIO, and Local 134 [Illinois Bell Telephone Co.],487 F.2d1143 (C.A.D C, 1973),reversing192 NLRB 85 (1971) and 193 NLRB 30(1971),.cert granted 417 U.S 790 (1974)For the most recent Board caseon the subject,seeWisconsinRiver ValleyDistrictCouncil (Skippy Enter-prises,Inc), 211 NLRB 222 (1974).DECISIONS OF NATIONAL LABOR RELATIONS BOARDplinary action be related to the offending member's per-formance of supervisoryfunctions,itbeing sufficientthat thediscipline somehowconcern the relationshipbetween the employer on the onehand and theunion orthe employees on the other,as distinguished from mat-ters of purelyinternal union administration.The fine imposed on Bradshaw stems from the fact that hecontinued to work on a "nonunion"job; i.e., for an employer(Kaplan) who refused to sign a collective agreement withRespondent-an offense involving more than a "matter ofpurely internal union administration."To be sure,the-spe-cific charge of which Bradshaw was found guilty was "work-ing on ajob without a union steward." But this is the equiva-lent of saying that he was fined because he worked on anonunion job. SeeInternational Union of Operating Engi-neers, Local Union No. 450, AFL-CIO (Schneider Construc-tionCo.),209 NLRB 463 (1975).Accordingly, I find and conclude that Respondent's impo-sition of a fine against Bradshaw constituted restraint andcoercion of an employer representative within the meaning ofSection 8(b)(1)(B) of the Act.CONCLUSIONS OF LAW1.At all material times,Arthur J.Bradshaw has been asupervisor within the meaning of Section2(11) andemployerrepresentative within the meaning of Section 8(b) (1)(B) ofthe Act.2.By firing Bradshaw for not working on a nonunion jobor a job withouta union steward Respondent restrained andcoerced Bradshaw's employer(Kaplan)in the selection of hisrepresentativefor thepurpose of collective bargaining and theadjustment of grievances, in violation of Section 8(b)(1)(B) ofthe Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYRespondent having been found to have engaged in unfairlabor practices in violation of Section 8(b)(1)(B) of the Act,should be required to cease and desist therefrom and to take,certain affirmative action designed to effectuate the policiesof the Act, including the rescission of its action in finingBradshaw,expunging all records thereof in its files, and post-ing appropriate notices. Since it appears that Bradshaw didnot pay the fine, reimbursement order is unnecessary.[Recommended Order omitted from publication.]I